OPINION — AG — ** SPECIAL ASSESSMENT BOND — PROPER FORM ** WE ARE INCLOSING A PROPOSED FORM FOR " SPECIAL ASSESSMENT BOND " TO BE ISSUED UNDER 11 O.S. 274 [11-274] — 11 O.S. 280 [11-280] FOR THE COST OF DISTRICT SEWERS IN CITIES IN THE STATE OF OKLAHOMA, AND REQUESTING AN OPINION AS TO WHETHER OR NOT SUCH FORM MEETS THE REQUIREMENT OF SAID SECTION ? — AFFIRMATIVE (SEWER, ASSESSMENT, MUNICIPALITY, PROPERTY INTEREST, LEVIED) CITE: 11 O.S. 274 [11-274], 11 O.S. 277 [11-277], 11 O.S. 278 [11-278] (JAMES C. HARKIN)